 


109 HR 1641 IH: Competitiveness Enhancement and Opportunity Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1641 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Flake introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To make the internal control requirements of the Sarbanes-Oxley Act of 2002 voluntary. 
 
 
1.Short titleThis Act may be cited as the Competitiveness Enhancement and Opportunity Act of 2005. 
2.Management assessment of internal controls voluntarySection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended— 
(1)in subsection (a)— 
(A)by striking requiring each annual report and inserting permitting each annual report; and 
(B)by striking which shall— and inserting which, if containing such internal control report, shall—; and 
(2) in subsection (b)— 
(A)by striking shall attest and inserting may attest; and 
(B)by striking attestation made and inserting attestation if made.   
 
